DETAILED ACTION
Status of Claims
	Claims 1-5 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 4,810,332), in view of Lee et al. (US 7,051,934), in view of Cho et al. (KR 101829302) and in view of Sato et al. (JP 2014-185371).
Clevenger (US 2018/0103642) is herein cited as evidence.
Regarding claim 1, Pan discloses a method of making an electrical multilayer copper interconnect (title) (= a method for producing a wiring substrate comprising on an insulation substrate and a wiring layer having a predetermined wiring pattern and provided on the insulation substrate), the method comprising the steps of:
preparing a seed substrate comprising:
an insulator substrate (12) such as glass ceramic (Col. 2 lines 19-29) (= an insulation substrate);
	a titanium undercoat layer (22) (Col. 2 lines 28-43) (= a conductive undercoat layer provided on the insulation substrate); 
	a copper conductor (28) provided on a first region of the surface of the layer (22), the first region having a predetermined pattern corresponding to a wiring pattern (Col. 3 lines 6-9) (= a conductive seed layer provided on a first region of the surface of the undercoat layer, the first region having a predetermined pattern corresponding to the wiring pattern; the claimed “corresponding to the wiring pattern” is not particularly limiting); and 
	a resist layer (30) provided on a second region of the surface of the undercoat layer, the second region being a region other than the first region (Col. 3 lines 16-18) (Figure 8) (= a water-repellent layer provided on a second region of the surface of the undercoat layer, the second region being a region other than the first region; provided on does not require provided directly on or directly in contact); 
	forming a copper layer (32) via electroplating (Col. 3 lines 22-26) (= forming a metal layer on a surface of the seed layer, wherein a voltage is applied between an anode and the seed layer); and
	removing the resist layer and titanium layer (Figures 10 and 13).
	Pan discloses the undercoat comprising titanium.  Pan fails to disclose the undercoat comprising a conductive metal oxide, a metal layer of at least one of Al, Cr or Si or a metal silicide layer. Pan discloses the removal of the resist layer and titanium layer and the concept of etching, however, Pan fails to disclose etching the resist layer and titanium layer as the undercoat layer. 
Lee discloses in the same or similar field of copper patterned wiring (Col. 1 lines 23-43), an insulating substrate (110/100) coated with a barrier metal layer (120 = conductive undercoat layer; Lee discloses that the barrier layer comprises titanium for example including Ti-Si-N (Col. 5 lines 47-62) (= a metal layer of at least one of Si; Clevenger is cited as evidence and indicates that a natural oxide (i.e. hydroxyl group) forms on the surface of a barrier layer comprising titanium and titanium alloys [0030], a hydroxyl group is hydrophilic) to prevent metal formed thereon from diffusing into the insulating layer (110) (Col. 5 lines 60-62) subsequently forming a seed layer (125), an electroplating mask (130 = a water repellant layer) in a second region and a first metal layer by electroplating (Figures 2-5, Figures 12-15).  Lee discloses removing the electroplating mask and barrier metal layer with back etching (Col. 7 lines 34-50).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a conductive undercoat layer comprising a metal layer of at least Si because Lee teaches that in wiring substrate fabrication, a metal barrier layer is formed including TiSiN on the substrate to prevent diffusion of metal from a metal layer formed thereon. The simple substitution of the titanium undercoat of Pan with the TiSiN undercoat of Lee would have been an obvious engineering design choice in view of Lee’s teaching of Ti and TiSiN being equivalent materials (Col. 5 lines 47-62).  Removal of layers by etching is known in the art as described by Lee. 
	Pan discloses the use of a photoresist. Pan is silent in regards to the hydrophobic nature of the photoresist, however it is well known in the art that resist layers such as PMMA or known photosensitive resin materials are to be generally hydrophobic as disclosed by Cho [0042]. 
The combination of Pan, Lee and Cho fails to disclose a solid electrolyte membrane. 
Sato discloses in the same or similar field of film formation for metal circuit patterns [0002] utilizing an electroplating device with a solid electrolyte membrane in order to increase the electroplating speed while suppressing abnormalities of the metal coating [0025]. Sato teaches that the solid electrolyte membrane is in contact with the substrate during pressurizing to produce a uniform metal coating [0001], [0015].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising a solid electrolyte membrane because Sato teaches that a uniform metal coating is produced while pressurizing a solid electrolyte membrane with an increased film formation rate while reducing abnormalities of the metal coating.  
Regarding claim 2, Pan discloses 
Forming the layer (22) on the substrate;
Forming the seed layer (28) on the first region; and
Forming the resist (30) on the second region of the layer (22) in the claimed order (Figures 2, 5 and 8).  
Regarding claim 3, in the instant claim, the resist (26) reads on the claimed water-repellant layer and is formed in a second region (Figure 5), which is formed after the undercoat layer (22) and prior to the seed layer (28).  
	Regarding claim 4, Lee discloses that the barrier layer comprises titanium for example including Ti-Si-N (Col. 5 lines 47-62) (= a metal layer of at least one of Si). Clevenger is cited as evidence and indicates that a natural oxide (i.e. hydroxyl group) forms on the surface of a barrier layer comprising titanium and titanium alloys [0030].
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 4,810,332), in view of Lee et al. (US 7,051,934), in view of Cho et al. (KR 101829302), in view of Sato et al. (JP 2014-185371) and in further view of Nishiyama et al. (US 2005/0136360). 
Regarding claim 5, the combination fails to disclose wherein the step (a) comprises forming the water-repellant layer using organic silane or organic silazane.  
	In the same or similar field of electroplating, Nishiyama discloses initially forming a primer layer such as a silane coupling agent prior to applying a photoresist to increase adhesion between the photoresist and the substrate [0098].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising an organic silane, because Nishiyama discloses applying a silane primer coating prior to forming a photoresist layer for improving adhesion.  The instant claim states “wherein the step (a) comprising…using”.  The Examiner interprets the initial layer of Nishiyama to fall within the claimed broadness.  The water-repellent layer or resist is formed using the silane coating as a primer layer. 

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered.  The arguments on pages 5-9 are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment and therefore will not be specifically addressed at this time. New grounds of rejection are presented above as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795